        Case 3:20-cv-05910-LB Document 157 Filed 06/11/21 Page 1 of 5




 1 BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DANIEL SCHWEI
     Special Counsel
 4   SERENA M. ORLOFF
     MICHAEL DREZNER
 5   STUART J. ROBINSON
     AMY E. POWELL
     Attorneys
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7
     Ben Franklin Station, P.O. Box No. 883
 8   Washington, DC 20044
     Phone: (202) 305-0167
 9   Fax: (202) 616-8470
     E-mail: serena.m.orloff@usdoj.gov
10   Counsel for Defendants
11
12
                               UNITED STATES DISTRICT COURT
13
            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14
   U.S. WECHAT USERS ALLIANCE,                         Case No. 3:20-cv-05910-LB
15 CHIHUO INC., BRENT COULTER,
   FANGYI DUAN, JINNENG BAO,                           JOINT STATUS REPORT;
16 ELAINE PENG, and XIAO ZHANG,                        PROPOSED ORDER
                 Plaintiffs,
17
          v.                                           Judge: Hon. Laurel Beeler
18
   JOSEPH R. BIDEN, JR., in his official               Trial Date: None Set
19 capacity as President of the United States,
   and GINA RAIMONDO, in her official
20 capacity as Secretary of Commerce,
21                 Defendants.

22
23          1.     The parties respectfully submit this joint status report pursuant to the Court’s

24 April 12, 2021 stipulated Order continue the stay of proceedings in this case, ECF No. 155.
25          2.     As discussed in the parties’ prior submissions, see ECF Nos. 150, 154, the

26 Department of Commerce undertook a comprehensive review of the Secretary’s
27 prohibitions regarding the WeChat mobile application at issue in this case. Additionally,
28 the Biden Administration reviewed the Executive Order underlying the Secretary’s

                                                   1                          Case No. 3:20-cv-05910-LB
                                 JOINT STATUS REPORT; PROPOSED ORDER
        Case 3:20-cv-05910-LB Document 157 Filed 06/11/21 Page 2 of 5




 1 prohibitions. See Exec. Order No. 13943, Addressing the Threat Posed by WeChat, and
 2 Taking Additional Steps to Address the National Emergency with Respect to the
 3 Information and Communications Technology and Services Supply Chain (Aug. 6, 2020).
 4           3.   Based on those reviews, earlier this week the President issued a new
 5 Executive Order. See Exec. Order No. 14034, Protecting United States Persons’ Sensitive
 6 Data from Foreign Adversaries (June 9, 2021), available at
 7 https://www.whitehouse.gov/briefing-room/presidential-actions/2021/06/09/executive-
 8 order-on-protecting-americans-sensitive-data-from-foreign-adversaries/. Among other
 9 things, this new Executive Order established processes for evaluating, and taking
10 appropriate action, with respect to certain risks posed by connected software applications.
11 See id. § 2(b)-(d). Without prejudice to any potential future actions, the new Executive
12 Order revoked the prior Executive Order pertaining to WeChat. See id. § 1 (revoking
13 Exec. Order. No. 13943). The new Executive Order further directed that all Executive
14 Branch agencies “shall promptly take steps to rescind any orders, rules, regulations,
15 guidelines, or policies . . . implementing or enforcing” that prior Executive Order. Id.
16 § 2(a).
17           4.   The Department of Commerce has acknowledged issuance of the new
18 Executive Order and is in the process of taking steps toward its implementation. See Dep’t
19 of Commerce, ICT Supply Chain, available at https://www.commerce.gov/issues/ict-
20 supply-chain (last accessed June 9, 2021) (discussing the new Executive Order and stating
21 that “the Secretary of Commerce is preparing prompt and appropriate action to rescind the
22 prohibitions implemented under” the now-revoked Executive Order pertaining to WeChat).
23 In Defendants’ view, these actions affect whether a live controversy remains in this case.
24           5.   Previously, the Government filed a motion to hold in abeyance the pending
25 appeal before the Ninth Circuit of the preliminary injunction previously entered by this
26 Court. See U.S. WeChat Users Alliance v. Biden, et al., No. 20-16908, Dkt. No. 78 (9th
27 Cir. Feb. 11, 2021). That motion was unopposed by Plaintiffs, and the Ninth Circuit
28 granted it. Based on the facts set forth above, the Government intends to request that the

                                                 2                        Case No. 3:20-cv-05910-LB
                               JOINT STATUS REPORT; PROPOSED ORDER
        Case 3:20-cv-05910-LB Document 157 Filed 06/11/21 Page 3 of 5




 1 appeal continue to be held in abeyance.
 2         6.     For the same reasons, Defendants’ position is that it likewise makes sense to
 3 stay further proceedings before this Court based on the above developments. Plaintiffs
 4 agree that, so long as the Ninth Circuit appeal is held in abeyance, district court
 5 proceedings should also be held in abeyance. Accordingly, the parties jointly propose that
 6 this matter continue to be stayed, with a further joint status report due in 30 days, i.e., on
 7 July 12, 2021. A proposed order is attached.
 8 DATED: June 11, 2021                      Respectfully submitted,
 9                                           ROSEN BIEN GALVAN & GRUNFELD LLP
10
                                             By: /s/ Michael W. Bien
11                                               Michael W. Bien
12
                                             Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3                        Case No. 3:20-cv-05910-LB
                               JOINT STATUS REPORT; PROPOSED ORDER
        Case 3:20-cv-05910-LB Document 157 Filed 06/11/21 Page 4 of 5




 1                                          Respectfully submitted,
 2                                          BRIAN M. BOYNTON
                                            Acting Assistant Attorney General
 3
                                            ALEXANDER K. HAAS
 4                                          Branch Director
 5
                                            DANIEL SCHWEI
 6                                          Special Counsel

 7
                                            By: /s/ Serena M. Orloff
 8
                                                Serena M. Orloff
 9                                              Michael Drezner
                                                Amy Powell
10
                                                Stuart J. Robinson
11                                               Trial Attorneys
                                                 United States Department of Justice
12                                               Civil Division, Federal Programs Branch
                                                 1100 L Street NW
13                                               Washington, D.C. 20005
                                                 Phone: (202) 305-0167
14
                                                 Fax: (202) 616-8470
15                                               serena.m.orloff@usdoj.gov

16                                          Attorneys for Defendants
17
18
19         Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that I have on file approvals

20 for any signatures indicated by a “conformed” signature (/s/) within this e-filed document.
21 DATED: June 11, 2021
22                                          By: /s/ Serena M. Orloff
                                                Serena M. Orloff
23
24
25
26
27
28

                                                  4                        Case No. 3:20-cv-05910-LB
                               JOINT STATUS REPORT; PROPOSED ORDER
       Case 3:20-cv-05910-LB Document 157 Filed 06/11/21 Page 5 of 5




 1                                   [PROPOSED] ORDER
 2         In light of the above Joint Status Report, and good cause appearing therefor,
 3         IT IS HEREBY ORDERED that further proceedings in this matter continue to be
 4 STAYED and the case management conference previously scheduled for June 17, 2021 is
 5 hereby VACATED.
 6         IT IS FURTHER ORDERED, that the parties shall file a joint status report in 30
 7 days, i.e., on July 12, 2021, regarding this matter and any additional developments.
 8
 9         IT IS SO ORDERED.
10
11 DATED: ____________, 2021
                                              Honorable Laurel Beeler
12                                            United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5                        Case No. 3:20-cv-05910-LB
                              JOINT STATUS REPORT; PROPOSED ORDER
